      

Robert L. Hayes Honorable Brian D. Lynch § ;
130th Street Court East Response to Leave to Withdravy;§{ »
Tacoma, WA 98445 Hearing Date: 11/28/2018 §§ 50

Chapter 7 “\{“ E»,

;= ;§‘
=3¢.4

UNITE}) S'I`ATES BANKRUPTCY COURT
Western District of Washington

In the MATTER OF :
Case No. 18-42944
ROBERT LEE HAYES,
Debtor. DECLARATION OF ROBERT LEE
HAYES IN RESPONSE TO
WITHDRAWAL REQUEST

 

 

I, Robert Lee Hayes, do declare under penalty of perjury of the laws of the
State of Washington that the following is true and accurate to the best of my
l<nowledge:

I am objecting to any Withdrawal tactics by Mr. Tom S. Hyde as my
attorney of record to represent rny interest in the filing of a Chapter 7
bankruptcy l arn attaching a true and accurate copy of the attorney fee contract
agreement that Mr. Hyde signed With me on August 15, 2018. In that contract

agreement, Mr. Hyde provides the basis for any Withdrawals he may make

 

during the course of the representation I will quote the pertinent portion of that
fee agreement: “I also understand and agree that Torn S. Hyde may withdraw
from my case if any additional fees are not paid as requested or if l do not follow
instructions given me by Torn S. Hyde.” This was my understanding for any and
all reasons for Mr. Hyde’s potential Withdrawal from representing me. Neither
of those situations is what is alleged here by him. Mr. Hyde claims because of
some contentions basis between himself and i should give rise for him to
withdraw If this is the case, then he should have placed this in his fee
agreement which he drafted What is foreseeable in any contract is there being
contentions relations during the course of the relationship There was no reason
why he has failed to make such withdrawal provision in his drafted fee
agreement with his client. There is no excuse. I have a right to notice of
potential withdrawals Which l\/lr. Hyde may choose to pursue.

l\/Ir. Hyde makes some misrepresentation of fact as to what l wanted to file
bankruptcy for. When l came to Mr._ Hyde’s office, l clearly explained to him
that l only had one debt to discharge in bankruptcy court, and that debt was for
some prevailing party attorney fees assessed against me in Pierce County State
District Court. Mr. Hyde demanded thatl provide him the names, addresses, and

phone numbers of all my credit cards regardless of whether l owed any money

on those credit cards. l did What he wanted because I did not want to violate the
feeagreement to not do what he ask for and be charged additional attorney fees.

When l first came in to see Mr. Hyde, he had me fill out this long
questionnaire In that questionnaire, I laid out exactly what i wanted to do in my
chapter 7 bankruptcy On October 25, 2018, l requested a copy of that
questionnaire from i\/Ir. Hyde by email. Mr. Hyde failed to make any response
to my request. On October 30, 2018, I again, requested-a response to my request
for a copy of the questionnaire by email. l still did not receive any response
from Mr. Hyde. On October 30, 2018, l called and spoke to Mr. Hyde’s
secretary and asked for her to inform Mr. Hyde that i wanted a copy of the
questionnaire by email. l asked the secretary does she know what l am talking
about by my questionnaire? She said, absolutely l still did not receive any
response from Mr. Hyde. Clearly, Mr. Hyde realizes that my questionnaire
would make his sworn statement to this court an act of perjury by stating that l
wanted to discharge my credit cards in bankruptcy court. l have no knowledge
of how these bankruptcy proceedings Work, but l do know that credit cards don’t
have to be discharged if there is a revolving credit card which can be exempt
Back in 2009, I filed a chapter 7 bankruptcy, and I disclosed to my attorney at
the time, l\/Ir. Richard Grandvold my credit card information from American
Express. My American Express credit card was not discharged in bankruptcy

3

 

court. l\/ly credit was never cancelled l believe there can be a place to exempt
such creditors In the case at hand, my Pay Pal Master Card and a zero balance
owed, and my Costco Citi Visa had only $24.18 which l Would have paid as a
revolving credit card. l pay all my balance when l get my billing statement
This action by l\/Ir.-Hyde was clearly without my knowledge or consent and now
he wants to withdraw. Contrary to l\/lr. Hyde’s sworn statement, he failed to
explain anything to me since day one. Respectfully submitted,

})ATED this lst day of November 2018, Tacoma, WA

 

 

/g%/:Z;r / j

Signature- 5

 

UNITED STATES BANKRUPTCY COURT
Western District of Washington

In the MATTER ()F:
Case No. 18-42944
ROBERT LEE HAYES,
Debtor. ORDER ON MOTION T()
WITHDRAW

 

 

THIS MA'I`TER having come on before the Court on regular notice to all
parties, and the Court finding a lack of good cause it is thereby
ORDERED that the Motion to Withdraw filed October 26, 2018 by Tom

S. Hyde is denied. “///End of Order///”

  

/s/ Robert Lee Hayeg --/
Robert Lee Hayes
Debtor

ORDER TO WI'I`H])RAW

 

